 


110 HR 5132 IH: Environmental Justice Renewal Act
U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 5132 
IN THE HOUSE OF REPRESENTATIVES 
 
January 23, 2008 
Ms. Solis introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To require the Administrator of the Environmental Protection Agency to establish an Interagency Working Group on Environmental Justice to provide guidance to Federal agencies on the development of criteria for identifying disproportionately high and adverse human health or environmental effects on minority populations and low-income populations, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Environmental Justice Renewal Act. 
2.DefinitionsIn this Act: 
(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. 
(2)Advisory CouncilThe term Advisory Council means the National Environmental Justice Advisory Council established by the Administrator under section 9(a). 
(3)ClearinghouseThe term clearinghouse means the Environmental Justice Clearinghouse developed by the Administrator under section 10(a). 
(4)DirectorThe term Director means the Director of the National Institute of Environmental Health Sciences. 
(5)Environmental justiceThe term environmental justice means the fair treatment and meaningful involvement of all individuals regardless of race, color, national origin, educational level, or income with respect to the development, implementation, and enforcement of environmental laws (including regulations) to ensure that— 
(A)minority and low-income populations have access to public information relating to human health and environmental planning, regulations, and enforcement; and 
(B)no minority or low-income population shall be exposed to a disproportionate burden of the negative human health and environmental impacts of pollution or other environmental hazards. 
(6)Environmental justice communityThe term environmental justice community means a community with significant representation of racial or ethnic minorities or low-income populations that experiences, or is at risk of experiencing, a significant or disproportionate burden of environmental stressors, risks, adverse human health effects, or environmental effects. 
(7)Fair treatmentThe term fair treatment means the conduct of policies and practices to ensure that no group of individuals (including racial, ethnic, or socioeconomic groups) experiences a disproportionate burden of high and adverse human health or environmental effects resulting from any program, activity, or policy of a Federal agency. 
(8)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(9)StateThe term State means— 
(A)a State; 
(B)a territory or possession of the United States; and 
(C)a tribal government. 
(10)Tribal governmentThe term tribal government means the governing body of an Indian tribe. 
(11)Working groupThe term Working Group means the Interagency Working Group on Environmental Justice established by the Administrator under section 3(a). 
3.Interagency Working Group on Environmental Justice 
(a)EstablishmentNot later than 30 days after the date of enactment of this Act, the Administrator shall establish a working group to be known as the Interagency Working Group on Environmental Justice. 
(b)PurposesThe purposes of the Working Group are— 
(1)to provide guidance to Federal agencies on the development of the guidance document under subsection (f)(1) for identifying disproportionately high and adverse human health or environmental effects on— 
(A)minority populations; and 
(B)low-income populations; 
(2)to coordinate with, provide guidance to, and serve as a clearinghouse for, each Federal agency during the development by each Federal agency of an environmental justice strategy; 
(3)to ensure that the administration, interpretation, and enforcement of each applicable program, activity, and policy of each Federal agency is undertaken in a manner that minimizes or eliminates disproportionately high and adverse human health or environmental effects on racial minority, ethnic minority, or low-income populations; 
(4)to assist in the coordination of research conducted by, and stimulate cooperation among— 
(A)the Agency; 
(B)the Department of Health and Human Services; 
(C)the Department of Housing and Urban Development; 
(D)the Department of Transportation; and 
(E)any other Federal agency that conducts research or any other activity relating to the study of human health and environmental research and analysis; 
(5)to assist in the coordination of data collection activities conducted by each Federal agency described in paragraph (4); 
(6)to examine each study and available data with respect to issues relating to environmental justice in existence as of the date of enactment of this Act; 
(7)to hold public meetings to conduct fact-finding, receive public comments, and conduct inquiries concerning issues relating to environmental justice, the summaries of the comments and recommendations from which shall be made available to the public; 
(8)to develop interagency model projects on issues relating to environmental justice that evidence cooperation among Federal agencies; 
(9)to engage in regular consultation with the Advisory Council, but not less than once per year; 
(10)to assess and review the activities of the Federal Government (including any policy or program of the Federal Government in existence as of the date of enactment of this Act) to minimize and eliminate disproportionately high and adverse human health or environmental effects on racial minority, ethnic minority, or low-income populations; and 
(11)to seek advice from community-based organizations and academic experts who are engaged in environmental justice research and other activities. 
(c)CompositionThe Working Group shall be composed of— 
(1)the Administrator (or a designee); 
(2)the Secretary of Defense (or a designee); 
(3)the Secretary of Health and Human Services (or a designee); 
(4)the Secretary of Housing and Urban Development (or a designee); 
(5)the Secretary of Labor (or a designee); 
(6)the Secretary of Agriculture (or a designee); 
(7)the Secretary of Transportation (or a designee); 
(8)the Attorney General (or a designee); 
(9)the Secretary of the Interior (or a designee); 
(10)the Secretary of Commerce (or a designee); 
(11)the Secretary of Energy (or a designee); 
(12)the Secretary of Homeland Security (or a designee); 
(13)the Director of the Office of Management and Budget (or a designee); 
(14)the Director of the Office of Science and Technology Policy (or a designee); 
(15)the Deputy Assistant to the President for Environmental Policy (or a designee); 
(16)the Assistant to the President for Domestic Policy (or a designee); 
(17)the Director of the National Economic Council (or a designee); 
(18)the Chairman of the Council of Economic Advisers (or a designee); and 
(19)any other official of the Federal Government that the President may designate. 
(d)ChairpersonThe President (or a designee) shall serve as the Chairperson of the Working Group. 
(e)Report to PresidentThe Working Group shall report to the President through— 
(1)the Deputy Assistant to the President for Environmental Policy; or 
(2)the Assistant to the President for Domestic Policy. 
(f)Uniform consideration guidance document 
(1)In generalTo ensure that there is a common level of understanding of terminology used in dealing with environmental justice issues, not later than 1 year after the date of enactment of this Act, the Working Group shall develop and publish in the Federal Register a guidance document that outlines the ways in which the following considerations will be taken into account in defining communities as environmental justice communities: 
(A)A disproportionate burden of adverse human health or environmental impacts, or the potential for those impacts. 
(B)Aggregation of risk. 
(C)Cumulative sources of risk. 
(D)Additional elements in the community that indicate vulnerability, such as a high incidence of disease and lower income levels. 
(E)The capacity of communities to address environmental concerns. 
(2)Public commentFor a period of not less than 30 days, the Working Group shall seek public comment on the guidance document developed under paragraph (1). 
(3)DocumentationNot later than 90 days after the date of publication of the guidance document under paragraph (1), the head of each Federal agency participating in the Working Group shall document the ways in which the Federal agency will incorporate guidance from the document into the environmental justice strategy of the Federal agency. 
(g)Development of interagency Federal environmental justice strategy 
(1)In generalNot later than 1 year after the date on which the environmental justice strategies of the Federal agencies are finalized under section 4(b)(3)(A)(i), after notice and opportunity for public comment, the Working Group shall develop and promulgate a coordinated interagency Federal environmental justice strategy. 
(2)ConsiderationIn carrying out paragraph (1), the Working Group shall consider each environmental justice strategy developed by each Federal agency under section 4(b)(3)(A)(i). 
(h)Report to President 
(1)In generalNot later than 180 days after the date described in subsection (g)(1), the Working Group shall, through the Chairman of the Council on Environmental Quality and the Assistant to the President for Domestic Policy, submit to the President a report that contains— 
(A)a description of the implementation of the interagency Federal environmental justice strategy; and 
(B)a copy of the finalized environmental justice strategy of each Federal agency. 
(2)Public availabilityThe head of each Federal agency shall make the report described in paragraph (1) available to the public (including by posting a copy of the report on the website of each Federal agency). 
4.Responsibilities of Federal agencies 
(a)Conduct of programsEach Federal agency shall conduct each program, policy and activity of the Federal agency that adversely affects or has the potential to affect human health or the environment in a manner that ensures that each program, policy, and activity does not have an effect of excluding any individual from participating in, denying any individual the benefits of, or subjecting any individuals to discrimination or disparate impact under any program, policy, or activity of the Federal agency because of the race, color, national origin, or income level of the individual. 
(b)Federal agency environmental justice strategies 
(1)DevelopmentEach Federal agency that participates in the Working Group shall develop an agency-wide environmental justice strategy that— 
(A)identifies and addresses any disproportionately high or adverse human health or environmental effects of each program, policy, and activity of the Federal agency on— 
(i)minority populations; and 
(ii)low-income populations; and 
(B)complies with each requirement described in paragraph (2). 
(2)ContentsEach environmental justice strategy developed by a Federal agency under paragraph (1) shall contain— 
(A)an assessment that identifies each program, policy, planning and public participation process, enforcement activity, and rulemaking procedure relating to human health or the environment that the Federal agency determines should be revised— 
(i)to ensure the enforcement by the Federal agency of each health or environmental statute relating to— 
(I)minority populations; and 
(II)low-income populations; 
(ii)to ensure greater and more meaningful public participation; 
(iii)to improve the conduct by the Federal agency of research and data collection activities relating to the health and environment of— 
(I)minority populations; and 
(II)low-income populations; 
(iv)to facilitate the identification of differential development patterns and access to natural resources among— 
(I)minority populations; and 
(II)low-income populations; 
(v)to integrate environmental justice into the activities of the Federal agency; and 
(vi)to ensure that the Federal agency undertakes activities to reduce or eliminate disproportionately high and adverse human health or environmental effects on racial minority, ethnic minority, and low-income populations; and 
(B)a timetable for the completion of— 
(i)each revision identified under subparagraph (A); and 
(ii)an assessment of the economic and social implications of each revision identified under subparagraph (A). 
(3)Finalization; implementation 
(A)Finalization of agency-wide environmental justice strategy 
(i)In generalNot later than 1 year after the date of enactment of this Act, after notice and opportunity for public comment, each Federal agency shall finalize the environmental justice strategy of the Federal agency. 
(ii)Identification of projectsDuring the period described in clause (i), as part of the environmental justice strategy finalized under that clause, each Federal agency shall— 
(I)identify each project that could be promptly carried out by the Federal agency to address any revision identified under paragraph (2); and 
(II)develop a schedule for carrying out each project identified by the Federal agency under subclause (I). 
(iii)Coordination of activitiesIn carrying out clause (ii), each Federal agency shall coordinate the activities of the Federal agency with the Working Group to minimize the duplication of, and maximize the effectiveness of, the activities of each Federal agency. 
(iv)Reports 
(I)Annual reportsNot later than 2 years after the date of enactment of this Act, and annually thereafter, each Federal agency shall submit to the Working Group a report describing the progress of the Federal agency in implementing the environmental justice strategy of the Federal agency. 
(II)Periodic reportsIn addition to the annual reports described in subclause (I), upon the receipt of a request from the Working Group, a Federal agency shall submit to the Working Group a report that contains such information as the Working Group may require. 
(B)Revision of agency-wide environmental justice strategyNot later than 5 years after the date of enactment of this Act, each Federal agency shall— 
(i)evaluate the environmental justice strategy of the Federal agency; and 
(ii)submit to the Working Group a copy of the revised version of the environmental justice strategy of the Federal agency. 
(4)Petition 
(A)In generalThe head of a Federal agency may submit to the President a petition for an exemption of any requirement described in this section with respect to any program or activity of the Federal agency. 
(B)Availability to publicEach petition submitted by a Federal agency to the President under subparagraph (A) shall be made available to the public (including through a description of the petition on the website of the Federal agency). 
(C)ConsiderationIn determining whether to grant a petition for an exemption submitted by a Federal agency to the President under subparagraph (A), the President shall consider whether the granting of the petition would likely— 
(i)result in disproportionately high and adverse human health or environmental effects on racial minority, ethnic minority, or low-income populations; or 
(ii)exacerbate any disproportionately high and adverse human health or environmental effect on any racial minority, ethnic minority, or low-income population. 
(D)Appeal 
(i)In generalNot later than 90 days after the date on which the President approves a petition under this paragraph, an individual may appeal the decision of the President to approve the petition. 
(ii)Written appeal 
(I)In generalTo appeal a decision of the President under clause (i), an individual shall submit a written appeal to— 
(aa)the Deputy Assistant to the President for Environmental Policy; or 
(bb)the Assistant to the President for Domestic Policy. 
(II)ContentsA written appeal shall contain a description of each reason why the exemption that is the subject of the petition is unnecessary. 
(iii)Requirement of PresidentNot later than 90 days after the date on which an official described in clause (ii)(I) receives a written appeal submitted by an individual under that clause, the President shall provide to the individual a written notification describing the decision of the President with respect to the appeal. 
5.Ombudsmen 
(a)EstablishmentThe Administrator shall establish within the Environmental Protection Agency a position of Environmental Justice Ombudsman to receive, review, and process complaints and allegations with respect to environmental justice programs and activities of the Environmental Protection Agency. 
(b)ReportingThe Environmental Justice Ombudsman shall— 
(1)report directly to the Administrator; and 
(2)not be required to report to the Office of Environmental Justice. 
(c)Regional staff 
(1)Authority of Environmental Justice OmbudsmanThe Administrator shall allow the Environmental Justice Ombudsman to hire such staff as the Environmental Justice Ombudsman determines to be necessary to carry out at each regional office of the Environmental Protection Agency the responsibilities of the Environmental Justice Ombudsman described in subsection (a). 
(2)Full-time positionEach individual hired by the Environmental Justice Ombudsman under paragraph (1) shall be hired as a full-time employee of the Environmental Protection Agency. 
6.Training of employees of Federal agencies 
(a)Initial period of trainingNot later than 1 year after the date of enactment of this Act, the Administrator shall offer to each employee of the Environmental Protection Agency an opportunity to participate in an environmental justice training program to ensure that each employee of the Environmental Protection Agency— 
(1)has received training in environmental justice; and 
(2)is capable of— 
(A)appropriately incorporating environmental justice concepts into the daily activities of the employee; 
(B)addressing the needs of environmental justice communities; and 
(C)increasing the meaningful participation of individuals from environmental justice communities in the activities of the Environmental Protection Agency. 
(b)Mandatory participationEffective on the date that is 1 year after the date of enactment of this Act, each individual hired by the Environmental Protection Agency after that date shall be required to participate in environmental justice training. 
(c)Requirement relating to certain employees 
(1)In generalWith respect to each Federal agency, not later than 30 days after the date on which an individual is appointed to the position of environmental justice coordinator, environmental justice ombudsman, or any other position the responsibility of which involves the conduct of environmental justice activities, the individual shall be required to possess documentation of the completion by the individual of environmental justice training. 
(2)EffectIf an individual described in paragraph (1) fails to meet the requirement described in that paragraph, the Federal agency at which the individual is employed shall transfer the individual to a different position until the date on which the individual completes environmental justice training. 
(3)EvaluationNot later than 3 years after the date of enactment of this Act, the Inspector General of the Environmental Protection Agency shall evaluate each training program of the Environmental Protection Agency to determine if the Environmental Protection Agency has improved the rate of training of the employees of the Environmental Protection Agency to ensure that each employee has received environmental justice training. 
7.Grant programs 
(a)Small grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to eligible entities to assist the eligible entities in— 
(A)building capacity to address issues relating to environmental justice; and 
(B)carrying out any activity described in paragraph (4). 
(2)EligibilityTo be eligible to receive a small grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities to reduce the disproportionate health impacts of environmental pollution in the environmental justice community at which the eligible organization proposes to conduct an activity that is the subject of the application described in paragraph (3). 
(3)ApplicationTo be eligible to receive a small grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(A)an outline describing the means by which the project proposed by the eligible entity will— 
(i)with respect to environmental and public health issues at the local level, increase the understanding of the community at which the eligible entity will conduct the project; 
(ii)improve the ability of the community to address each issue described in clause (i); and 
(iii)facilitate collaboration and cooperation among various stakeholders (including members of the community); 
(B)a proposed budget for each activity of the project that is the subject of the application; 
(C)a list of proposed outcomes with respect to the proposed project; 
(D)a description of the ways by which the eligible entity may leverage the funds of the eligible entity, or the funds made available through a small grant under this subsection, to develop a project that is capable of being sustained beyond the period of the small grant; and 
(E)a description of the ways by which the eligible entity is linked to, and representative of, the community at which the eligible entity will conduct the project. 
(4)Use of fundsAn eligible entity that receives funds through a small grant under paragraph (1) shall use the funds to carry out culturally and linguistically appropriate activities that are tailored to the needs of the community to address environmental justice concerns and improve the health or environment of the community, including activities— 
(A)to create or develop collaborative partnerships; 
(B)to educate and provide outreach services to the community at which the eligible entity proposes to conduct the project; 
(C)to identify, and implement projects to address, environmental or public health concerns; or 
(D)to develop a comprehensive understanding of environmental or public health issues. 
(5)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report describing the ways by which the grant program has helped community-based nonprofit organizations address issues relating to environmental justice. 
(B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2013. 
(b)Collaborative grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide not more than 20 collaborative grants to eligible entities that propose, through an application submitted by each eligible entity, to address local environmental or public health issues through the use of the environmental justice collaborative problem-solving model established by the Environmental Protection Agency. 
(2)Eligibility 
(A)In generalSubject to subparagraph (B), to be eligible to receive a collaborative grant under paragraph (1), an eligible entity shall be a nonprofit, community-based organization that conducts activities to reduce the disproportionate health impacts of environmental pollution in the community in which the eligible organization is located. 
(B)LimitationThe Administrator shall select not more than 2 grantees from each region of the United States, as determined by the Administrator. 
(3)ApplicationTo be eligible to receive a collaborative grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including a description of— 
(A)the means by which— 
(i)the eligible entity will use the environmental justice collaborative problem-solving model; and 
(ii)the activities of the eligible entity will incorporate relevant statutes; 
(B)the ways by which the eligible entity is linked to, and representative of, the community at which the eligible entity will conduct the activities proposed by the eligible entity; and 
(C)the activities that the eligible entity shall undertake to reduce or eliminate disproportionately high and adverse human health or environmental effects on the community in which the eligible entity is based. 
(4)Use of funds 
(A)Collaborative problem-solving activitiesAn eligible entity that receives funds through a collaborative grant under paragraph (1) shall use the funds to carry out collaborative problem-solving activities— 
(i)to address environmental justice concerns and improve the health or environment of the community; and 
(ii)through the use of not less than 2 statutes described in subparagraph (B). 
(B)Authorized statutesIn carrying out an activity described in subparagraph (A), an eligible entity may use any appropriate statute, including— 
(i)the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.); 
(ii)the Safe Drinking Water Act (42 U.S.C. 300f et seq.); 
(iii)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); 
(iv)the Clean Air Act (42 U.S.C. 7401 et seq.); 
(v)the Toxic Substances Control Act (15 U.S.C. 2601 et seq.); 
(vi)the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136 et seq.); 
(vii)the Marine Protection, Research, and Sanctuaries Act of 1972 (33 U.S.C. 1401 et seq.); 
(viii)the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.); 
(ix)the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.); 
(x)the Emergency Planning and Community Right-To-Know Act of 1986 (42 U.S.C. 11001 et seq.); 
(xi)Federal pollution prevention statutes; 
(xii)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and 
(xiii)any other statute relating to— 
(I)the use of tribal land, territories, or artifacts; or 
(II)environmental justice (including the Civil Rights Act of 1964 (42 U.S.C. 2000a et seq.)). 
(5)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report describing— 
(i)the implementation of the collaborative grant program established under paragraph (1); and 
(ii)the impact of the collaborative grant program in addressing environmental justice concerns in communities. 
(B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2013. 
(c)Interagency cooperative agreement program 
(1)EstablishmentThe Administrator, in cooperation with appropriate Federal agencies, shall establish a program under which the Administrator shall enter into not more than 20 cooperative agreements with eligible entities to carry out interagency activities that address issues relating to environmental justice in communities. 
(2)Eligible entities 
(A)Partnership requirementTo be eligible to enter into a cooperative agreement with the Administrator under paragraph (1), an eligible entity shall be a partnership comprised of 2 or more entities described in subparagraph (B). 
(B)Eligible partnersA partnership described in subparagraph (A) may be comprised of 1 or more— 
(i)Federal agencies; 
(ii)State or local governmental agencies; 
(iii)community-based organizations that conduct activities relating to environmental justice issues; 
(iv)representatives of accredited institutions of higher education; 
(v)local businesses and representatives of the private sector; and 
(vi)appropriate entities, as determined by the Administrator. 
(3)Use of fundsAn eligible entity that receives funds through a cooperative agreement under paragraph (1) shall use the funds to carry out any activity that the Administrator determines would advance the objectives of the environmental justice strategy developed by the Working Group under section 3(g)(1). 
(4)Report 
(A)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the appropriate committees of Congress a report describing— 
(i)the implementation of the cooperative agreement program established under paragraph (1); and 
(ii)the impact of the cooperative agreement program on addressing issues relating to environmental justice in communities. 
(B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2013. 
(d)State grant program 
(1)EstablishmentThe Administrator shall establish a program under which the Administrator shall provide grants to States to enable the States— 
(A)to establish culturally and linguistically appropriate protocols, activities, and mechanisms for addressing issues relating to environmental justice; and 
(B)to carry out culturally and linguistically appropriate activities to reduce or eliminate disproportionately high and adverse human health or environmental effects on environmental justice communities in the State. 
(2)Eligibility 
(A)ApplicationTo be eligible to receive a grant under paragraph (1), a State shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(i)a plan that contains a description of the means by which the funds provided through a grant under paragraph (1) will be used to address issues relating to environmental justice at the State level; and 
(ii)assurances that the funds provided through a grant under paragraph (1) will be used only to supplement the amount of funds that the State allocates for initiatives relating to environmental justice. 
(B)Ability to continue programTo be eligible to receive a grant under paragraph (1), a State shall demonstrate to the Administrator that the State has the ability to continue each program that is the subject of funds provided through a grant under paragraph (1) after the date of receipt of the funds. 
(3)Report 
(A)In generalNot later than 1 year after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to the appropriate committees of Congress a report describing— 
(i)the implementation of the grant program established under paragraph (1); 
(ii)the impact of the grant program on improving the ability of each participating State to address environmental justice issues; and 
(iii)the activities carried out by each State to reduce or eliminate disproportionately high and adverse human health or environmental effects on environmental justice communities in the State. 
(B)Public availabilityThe Administrator shall make the report required under subparagraph (A) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $2,500,000 for each of fiscal years 2009 through 2013. 
(e)Community-based participatory research grant program 
(1)EstablishmentThe Administrator, in consultation with the Director, shall establish a program under which the Administrator shall provide not more than 25 multiyear grants to eligible entities to carry out community-based participatory research— 
(A)to address issues relating to environmental justice; 
(B)to improve the environment of residents of environmental justice communities; and 
(C)to improve the health outcomes of residents of environmental justice communities. 
(2)EligibilityTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall be a partnership comprised of— 
(A)an accredited institution of higher education; and 
(B)a community-based organization. 
(3)ApplicationTo be eligible to receive a multiyear grant under paragraph (1), an eligible entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator may require, including— 
(A)a detailed description of the partnership of the eligible entity that, as determined by the Administrator, demonstrates the participation of members of the community at which the eligible entity proposes to conduct the research; and 
(B)a description of— 
(i)the project proposed by the eligible entity; and 
(ii)the ways by which the project will— 
(I)address issues relating to environmental justice; 
(II)assist in the improvement of health outcomes of residents of environmental justice communities; and 
(III)assist in the improvement of the environment of residents of environmental justice communities. 
(4)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2009 through 2013. 
8.Environmental justice basic training program 
(a)EstablishmentThe Administrator shall establish a basic training program to increase the capacity of residents of environmental justice communities to identify and address disproportionately high and adverse human health or environmental effects by providing culturally and linguistically appropriate— 
(1)training relating to— 
(A)basic and advanced techniques for the detection, assessment, and evaluation of the effects of hazardous substances on human health; 
(B)methods to assess the risks to human health presented by hazardous substances; 
(C)methods and technologies to detect hazardous substances in the environment; and 
(D)basic biological, chemical, and physical methods to reduce the quantity and toxicity of hazardous substances; and 
(2)short courses and continuation education programs for residents of communities who are located in close proximity to hazardous substances to provide— 
(A)education relating to— 
(i)the proper manner to handle hazardous substances; 
(ii)the management of facilities at which hazardous substances are located (including facility compliance protocols); and 
(iii)the evaluation of the hazards that facilities described in clause (ii) pose to human health; and 
(B)training on environmental and occupational health and safety with respect to the public health and engineering aspects of hazardous waste control. 
(b)Grant program 
(1)EstablishmentIn carrying out the training program, the Administrator may provide grants to, or enter into any contract or cooperative agreement with, an eligible entity to carry out any training or educational activity described in subsection (a). 
(2)Eligible entityTo be eligible to receive assistance under paragraph (1), an eligible entity shall be an accredited institution of education in partnership with— 
(A)a community-based organization that carries out activities relating to environmental justice; 
(B)a generator of hazardous waste; 
(C)any individual who is involved in the detection, assessment, evaluation, or treatment of environmental waste; 
(D)any owner or operator of a facility at which hazardous substances are located; or 
(E)any State or local government. 
(c)Plan 
(1)In generalNot later than 270 days after the date of enactment of this Act, the Administrator, in consultation with the Director, shall develop and publish in the Federal Register a plan to carry out the basic training program described in subsection (a). 
(2)ContentsThe plan described in paragraph (1) shall contain— 
(A)a list that describes the relative priority of each activity described in subsection (a); and 
(B)a description of research and training relevant to environmental justice issues of communities adversely affected by pollution. 
(3)Coordination with Federal agenciesThe Administrator shall, to the maximum extent practicable, take appropriate steps to coordinate the activities of the training program described in the plan with the activities of other Federal agencies to avoid any duplication of effort. 
(d)Report 
(1)In generalNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Administrator shall submit to the appropriate committees of Congress a report describing— 
(A)the implementation of the training program established under subsection (a); and 
(B)the impact of the training program on improving training opportunities for residents of environmental justice communities. 
(2)Public availabilityThe Administrator shall make the report required under paragraph (1) available to the public (including by posting a copy of the report on the website of the Environmental Protection Agency). 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2009 through 2013. 
9.National Environmental Justice Advisory Council 
(a)EstablishmentThe Administrator shall establish an advisory council to be known as the National Environmental Justice Advisory Council. 
(b)MembershipThe Advisory Council shall be comprised of 26 members who have knowledge of, or experience relating to, the effect of environmental conditions on racial minority, ethnic minority, or low-income communities, including— 
(1)representatives of— 
(A)community-based organizations that carry out initiatives relating to environmental justice; 
(B)State and local governments; 
(C)Indian tribes and other indigenous groups; 
(D)nongovernmental and environmental organizations; and 
(E)private sector organizations (including representatives of industries and businesses); and 
(2)experts in the fields of— 
(A)socioeconomic analysis; 
(B)health and environmental effects; 
(C)exposure evaluation; 
(D)environmental and civil rights law; and 
(E)environmental health science research. 
(c)Subcommittees; workgroups 
(1)EstablishmentThe Advisory Council may establish any subcommittee or workgroup to assist the Advisory Council in carrying out each duty of the Advisory Council described in subsection (d). 
(2)ReportUpon the request of the Advisory Council, each subcommittee or workgroup established by the Advisory Council under paragraph (1) shall submit to the Advisory Council a report that contains— 
(A)a description of each recommendation of the subcommittee or workgroup; and 
(B)any advice requested by the Advisory Council with respect to any duty of the Advisory Council. 
(d)DutiesThe Advisory Council shall provide independent advice and recommendations to the Administrator with respect to issues relating to environmental justice, including advice— 
(1)to help develop, facilitate, and conduct reviews of the direction, criteria, scope, and adequacy of the scientific research and demonstration projects of the Environmental Protection Agency relating to environmental justice; 
(2)to improve the manner by which the Environmental Protection Agency and other entities participate, cooperate, and communicate within the Environmental Protection Agency and between other Federal agencies, State and local governments, Indian tribes, environmental justice leaders, interest groups, and the public; 
(3)requested by the Administrator to help improve the response of the Environmental Protection Agency in securing environmental justice for communities of color and low-income citizens of the United States; and 
(4)on issues relating to— 
(A)the developmental framework of the Environmental Protection Agency with respect to the integration by the Environmental Protection Agency of socioeconomic programs into the strategic planning, annual planning, and management accountability of the Environmental Protection Agency to achieve environmental justice results throughout the Environmental Protection Agency; 
(B)the measurement and evaluation of the progress, quality, and adequacy of the Environmental Protection Agency in planning, developing, and implementing environmental justice strategies, projects, and programs; 
(C)any existing and future information management systems, technologies, and data collection activities of the Environmental Protection Agency (including recommendations to conduct analyses that support and strengthen environmental justice programs in administrative and scientific areas); 
(D)the administration by the Administrator of grant programs relating to environmental justice assistance; and 
(E)the awareness of, and educational, training, and other outreach activities conducted by, the Environmental Protection Agency relating to environmental justice. 
(e)Meetings 
(1)Frequency 
(A)In generalSubject to subparagraph (B), the Advisory Council shall meet biannually. 
(B)Authority of AdministratorThe Administrator may require the Advisory Council to conduct additional meetings if the Administrator determines that the conduct of any additional meetings are necessary. 
(2)Public participation 
(A)In generalSubject to subparagraph (B), each meeting of the Advisory Council shall be open to the public to provide the public an opportunity— 
(i)to submit comments to the Advisory Council; and 
(ii)to appear before the Advisory Council. 
(B)Authority of AdministratorThe Administrator may close any meeting, or portion of any meeting, to the public. 
(f)FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall apply to the Advisory Council. 
(g)Travel expensesThe Administrator may provide to any member of the Advisory Council travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Advisory Council. 
10.Environmental Justice Clearinghouse 
(a)EstablishmentNot later than 1 year after the date of enactment of this Act, the Administrator shall establish an internet-based clearinghouse to be known as the Environmental Justice Clearinghouse. 
(b)ContentsThe clearinghouse shall be comprised of culturally and linguistically appropriate materials, including— 
(1)information describing the activities conducted by the Environmental Protection Agency to address issues relating to environmental justice; 
(2)copies of training materials provided by the Administrator to help individuals and employees understand and carry out environmental justice activities; 
(3)links to webpages that describe environmental justice activities of other Federal agencies; 
(4)a directory of individuals who possess technical expertise in issues relating to environmental justice; 
(5)a directory of nonprofit and community-based organizations that address issues relating to environmental justice at the local, State, and Federal levels (with particular emphasis given to nonprofit and community-based organizations that possess the capability to provide advice or technical assistance to environmental justice communities); and 
(6)any other appropriate information, as determined by the Secretary. 
(c)ConsultationIn developing the clearinghouse, the Administrator shall consult with individuals representing academic and community-based organizations who have expertise in issues relating to environmental justice. 
(d)Annual reviewThe Advisory Council shall— 
(1)conduct a review of the clearinghouse on an annual basis; and 
(2)recommend to the Administrator any updates for the clearinghouse that the Advisory Council determines to be necessary for the effective operation of the clearinghouse. 
11.Public meetings 
(a)In generalNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Administrator shall hold public meetings on environmental justice issues at each regional office of the Environmental Protection Agency to gather public input with respect to the planning of future environmental justice activities of the Environmental Protection Agency. 
(b)Required attendance of certain employeesIn holding a public meeting under subsection (a), the Administrator shall ensure that at least 1 employee of the Environmental Protection Agency at the level of Assistant Administrator is present at the meeting to serve as a representative of the Environmental Protection Agency. 
12.Supplemental environmental projects for environmental justice communitiesThe Administrator shall ensure that all supplemental environmental projects developed as part of a settlement relating to violations in an environmental justice community— 
(1)are developed through consultation with, and with the meaningful participation of, individuals from the affected environmental justice community; and 
(2)result in a quantifiable improvement to the health or well-being of individuals in the affected environmental justice community. 
13.Evaluation by Comptroller General of the United StatesNot later than 2 years after the date of enactment of this Act, and biennially thereafter, the Comptroller General of the United States shall submit to the relevant committees of Congress a report that contains an evaluation of the effectiveness of each activity carried out in accordance with this Act, including, for the period covered by the report, an evaluation of— 
(1)the ways by which the Working Group has developed and implemented environmental justice strategies; 
(2)the effectiveness of each grant program carried out under this Act; and 
(3)the effectiveness of the Environmental Protection Agency in carrying out the meeting and reporting requirements under this Act. 
 
